          Case 3:20-cr-00132-VC Document 68 Filed 04/09/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 UNITED STATES OF AMERICA,                         Case No. 20-cr-00132-VC-1
                Plaintiff,
                                                   ORDER RE RENWED MOTION TO
         v.                                        SUPPRESS
 TANLISIA NEAL,                                    Re: Dkt. No. 62
                Defendant.



       The Court does not need to hear argument on the renewed motion to suppress, and will

issue a ruling on the papers. The hearing on Tuesday is converted into a status conference.



       IT IS SO ORDERED.

Dated: April 9, 2021
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
